DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 to 12, 21 and 22 are objected to because of the following informalities: In claim 1, line 8, the term “surfaces” needs to be inserted after the term “major”.  Note “first and second major surfaces” on line 7 of the same claim.  Claims 2 to 11 depend on claim 1 and as such are also objected.  In claim 12, line 12, the term “surfaces” needs to be inserted after the term “major”.  Note “first and second major surfaces” on line 11 of the same claim.  Claims 21 and 22 depend on claim 12 and as such are also objected.    Appropriate correction is required.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 13 to 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCollum et al. (20130314944).
McCollum et al. show a light guide (7, 14) comprising opposite first and second major surfaces (figures, 1, 2, 3, 5) and at least one edge surface extending between the first and second major surfaces (figures 1, 2, 3, 5), a solid state light source (3) arranged to emit light into the edge surface of the light guide, the solid state light source comprising light emitting diodes (paragraph 0057, line 8), a plurality of integrated optical elements (21, 23, 24, 98, 100, figures 21 to 38) associated with the first major surface and configured to redirect the light emitted by the solid-state light source (figure 19, 21, 31).  With regards to the limitation of “habitat” lighting assembly, since any lamp can be used in a habitat or other environment, and there is no structure 
With regards to claim 14, further comprising a light reflector (26) positioned over the light guide (as figure 3 rotated clockwise 180 degrees, the light reflector 26 is positioned over the light guide), the optical elements are configured to redirect light emitted by the solid state light source upward toward the light reflector (figures 18 to 21, 31) as claimed in claim 14.
With regards to claim 15, wherein the optical elements are configured to redirect light emitted by the solid state light source downward.
With regards to claim 16, wherein the optical elements comprise three-dimensional structures extending into or out of the first major surface (figures 21 to 38).
With regards to claim 17, wherein the optical elements are cones or recesses configured to redirect light (figures 26, 31). 
	With regards to claim 18, wherein the at least one edge surface comprises first and second edge surfaces on opposite sides or opposite ends of the light guide (figures 5, 44, 48, 49) and the solid state light source comprises a first solid state light source associated with the first edge surface to emit light into the first edge surface (figures 5, 44, 48, 49) and a second solid state light source associated with the second edge surface to emit light into the second edge surface (figures 44, 48, 49).
6.	Claims 13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fredricks et al. (20110255266).
Fredricks et al. show a habitat lighting assembly comprising a light guide (603) comprising opposite first and second major surfaces (figure 6) and at least one edge surface extending between the first and second major surfaces (figure 6), a solid state light source (609) arranged to emit light into the edge surface of the light guide, the solid state light source comprising light emitting diodes (paragraph 0014, line 2), a plurality of integrated optical elements (paragraph 0037, line 7) associated with the first major surface and configured to redirect the light emitted by the solid-state light source.   
With regards to claim 18, wherein the at least one edge surface comprises first and second edge surfaces on opposite sides or opposite ends of the light guide (figure 6) and the solid state light source comprises a first solid state light source associated with the first edge surface to .
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1, 5 to 9, 11, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (20190059340) in view of Crabb et al. (20050135104) and McCollum et al. 
Brown discloses a habitat lighting assembly comprising an outer housing (1) comprising a base (figure 5, the base where reference numeral 1 is pointing) with a light-transmissive opening (figure 5, the light transmissive opening receiving a light guide 4-6), a light guide (4, 5, 6, paragraph 0031, line 21) contained in the outer housing and positioned over the light transmissive opening (as figure 5 rotated 180 degrees, the light guide positioned over the light transmissive opening), the light guide comprising opposite first and second major surfaces (figure 5, right and left surfaces) and at least one edge surface extending between the first and second major surfaces (figure 5), and a solid-state light source (2) contained in the outer housing and arranged to emit light into the edge surface of the light guide.  However, Brown does not disclose that the outer housing comprises an air intake opening, an air discharge opening, and an air circulation device configured to generate a flow of air into the outer housing through the air intake opening and out of the outer housing through the air discharge opening, a plurality of integrated optical elements associated with the first major surface and configured to redirect the light emitted by the solid-state light source, and a heat transfer system configured to transfer heat generated by the solid-state lighting source to the flow of air generated by the air circulation device.
Crabb et al. teach the outer housing (figure 1, the housing where reference numeral 13 is pointing) comprising an air intake opening (18), an air discharge opening (18), and an air circulation device (16) configured to generate a flow of air into the outer housing through the air intake opening and out of the outer housing through the air discharge opening (figure 1), and a 
McCollum et al. teach a plurality of integrated optical elements (21, 23, 24, 98, 100, figures 21 to 38) associated with the first major surface and configured to redirect the light emitted by the solid-state light source (figure 19, 21, 31).  Wherein a light reflector (26) positioned over the light guide (as figure 3 rotated clockwise 180 degrees, the light reflector 26 is positioned over the light guide), the optical elements are configured to redirect light emitted by the solid state light source upward toward the light reflector (figures 18 to 21, 31) as claimed in claim 6, the optical elements are configured to redirect light emitted by the solid state light source downward through the light transmissive surface (figures 18 to 21, 31) as claimed in claim 7, the optical elements comprise three-dimensional structures extending into or out of the first major surface (figures 21 to 38) as claimed in claim 8, and the optical elements are cones or recesses configured to redirect light (figures 26, 31) as claimed in claim 9.
It would have been obvious to one skilled in the art to comprise the outer housing of Brown with an air intake opening, an air discharge opening, an air circulation device, and a heat transfer system, as taught by Crabb et al., to generate a flow of air into the outer housing through the air intake opening and out of the outer housing through the air discharge opening, and to transfer heat generated by the solid-state lighting source to the flow of air generated by the air circulation device.
It would have been obvious to one skilled in the art to associate the first major surface of Brown with a plurality of optical elements, as taught by McCollum et al., to redirect light emitted by the solid state light source, and to provide over the light guide of Brown with a light reflector, as taught by McCollum et al., to reflect any light emitted from the first major surface back through the light guide for emission through the light exiting surface. 
With regards to claim 5, wherein the solid-state light source comprises light-emitting diodes (paragraph 0026, line 3), laser diodes, organic light emitting diodes, or any combination thereof configured to produce multiple colors.
With regards to claim 11, a combination comprising a habitat (paragraph 0007, line 10), and the habitat light assembly of claim 1 configured to provide light to the habitat.
With regards to claim 12, Brown discloses an aquarium (paragraph 0007, line 10) comprising a tank having a chamber (obviously included feature of an aquarium) and a habitat 
Crabb et al. teach the outer housing comprising an air circulation device (16) configured to generate a flow of air into the outer housing through an air intake opening (18) and out of the outer housing through an air discharge opening (18), and a heat transfer system (30, paragraph 0049, lines 1 to 4) configured to transfer heat generated by the solid-state lighting source to the flow of air generated by the air circulation device.
McCollum et al. teach a plurality of integrated optical elements (21, 23, 24, 98, 100, figures 21 to 38) associated with the first major surface and configured to redirect the light emitted by the solid-state light source (figure 19, 21, 31).  
It would have been obvious to one skilled in the art to comprise the outer housing of Brown with an air intake opening, an air discharge opening, an air circulation device, and a heat transfer system, as taught by Crabb et al., to generate a flow of air into the outer housing through the air intake opening and out of the outer housing through the air discharge opening, and to transfer heat generated by the solid-state lighting source to the flow of air generated by the air circulation device.

With regards to claim 21, a combination comprising a habitat (paragraph 0007, line 10) and the habitat light assembly of claim 12 configured to provide light to the habitat.
With regards to claim 22, an aquarium (paragraph 0007, line 10) comprising a tank having a chamber (obviously included known feature of an aquarium) and the habitat light assembly of claim 12 associated with the tank and configured to provide light to the chamber of the tank.
9.	Claims 2 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Crabb et al., as applied to claim 1 above, and further in view of Wu et al. (7338186).
Brown as modified by Crabb et al. discloses the invention substantially as claimed with the exception of disclosing that the heat transfer system comprises at least one heat pipe proximate the solid-state light source to transfer heat away from the solid-state light source.
Wu et al. teach the heat transfer system comprising at least one heat pipe (52) proximate the solid-state light source to transfer heat away from the solid-state light source.  Wherein the heat transfer system comprises a plurality of fins (51) through which the heat pipe passes (figure 4), the plurality of fins being located in a path of the flow of air (figure 3) as claimed in claim 3, and wherein the fins are positioned at the air discharge opening (figure 3) as claimed in claim 4.
It would have been obvious to one skilled in the art to comprise the heat transfer system of Brown as modified by Crabb et al. with at least one heat pipe proximate the solid state light source and passing through the plurality of fins located at the air discharge opening, as taught by Wu et al., to transfer heat away from the solid state light source to effectively dissipate the heat out of the housing.
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Crabb et al., as applied to claim 1 above, and further in view of McCollum et al. 
Brown as modified by Crabb et al. disclose the invention substantially as claimed including the at least one edge surface comprising first and second edge surfaces on opposite sides or opposite ends of the light guide (figure 5) and the solid state light source comprises a first solid state light source associated with the first edge surface to emit light into the first edge surface (figure 5) with the exception of disclosing that the solid state light source comprising a 
McCollum et al. teach a second solid state light source associated with the second edge surface to emit light into the second edge surface (figures 44, 48, 49).
It would have been obvious to one skilled in the art to comprise the solid state light source of Brown with a second solid state light source associated with the second edge surface, as taught by McCollum et al., to emit light into the second edge surface to increase the light intensity to the light guide.
11.	Claims 13 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of McCollum et al. 
With regards to claim 13, Brown discloses a habitat lighting assembly comprising a light guide (4, 5, 6, paragraph 0031, line 21) comprising opposite first and second major surfaces (figure 5, right and left surfaces) and at least one edge surface extending between the first and second major surfaces (figure 5), a solid-state light source (2) arranged to emit light into the edge surface of the light guide, the solid-state light source comprising light-emitting diodes (paragraph 0026, line 3), laser diodes, organic light emitting diodes, or any combination thereof configured to produce multiple colors.  However, Brown does not disclose a plurality of integrated optical elements associated with the first major surface and configured to redirect the light emitted by the solid-state source.
McCollum et al. teach a plurality of integrated optical elements (21, 23, 24, 98, 100, figures 21 to 38) associated with the first major surface and configured to redirect the light emitted by the solid-state light source (figure 19, 21, 31).  Wherein a light reflector (26) positioned over the light guide (as figure 3 rotated clockwise 180 degrees, the light reflector 26 is positioned over the light guide), the optical elements are configured to redirect light emitted by the solid state light source upward toward the light reflector (figures 18 to 21, 31) as claimed in claim 14, the optical elements are configured to redirect light emitted by the solid state light source downward as claimed in claim 15, the optical elements comprise three-dimensional structures extending into or out of the first major surface (figures 21 to 38) as claimed in claim 16, and the optical elements are cones or recesses configured to redirect light (figures 26, 31) as claimed in claim 17.

	With regards to claim 18, Brown discloses the invention substantially as claimed including the at least one edge surface comprising first and second edge surfaces on opposite sides or opposite ends of the light guide (figure 5) and the solid state light source comprises a first solid state light source associated with the first edge surface to emit light into the first edge surface (figure 5) with the exception of disclosing that the solid state light source comprising a second solid state light source associated with the second edge surface to emit light into the second edge surface.
McCollum et al. teach a second solid state light source associated with the second edge surface to emit light into the second edge surface (figures 48, 49).
It would have been obvious to one skilled in the art to comprise the solid state light source of Brown with a second solid state light source associated with the second edge surface, as taught by McCollum et al., to emit light into the second edge surface to increase the light intensity to the light guide.
12.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of McCollum et al., as applied to claim 13 above, and further in view of Crabb et al. 
Brown as modified by McCollum et al. discloses the invention substantially as claimed including an outer housing (1) comprising a base (figure 5, the base where reference numeral 1 is pointing) with a light transmissive opening (figure 5, the light transmissive opening receiving the light guide) and containing the light guide and the solid state light source with the exception of disclosing that the outer housing comprising an air intake opening, an air discharge opening and means for dissipating heat generated by the solid-state light source.
Crabb et al. teach the outer housing (figure 1, the housing where reference numeral 13 is pointing) comprising an air intake opening (18), an air discharge opening (18), and means for dissipating heat generated by the solid state light source (30, paragraph 0049, line 1 to 4).
It would have been obvious to one skilled in the art to comprise the outer housing of Brown with an air intake opening, an air discharge opening, and means for dissipating heat generated by the solid state light source, as taught by Crabb et al., to dissipate heat generated by the solid-state lighting source out of housing.
s 1, 5, 10 to 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricks in view of Crabb et al.  
Fredricks et al. disclose a habitat lighting assembly (figure 6) comprising 
a light guide (603) comprising opposite first and second major surfaces (figure 6) and at least one edge surface extending between the first and second major (figure 6), a solid-state light source (paragraph 0014, line 2) contained in the outer housing and arranged to emit light into the edge surface of the light guide, and a plurality of integrated optical elements (paragraph 0037, line 7) associated with the first major surface and configured to redirect the light emitted by the solid-state light source.  However, Fredricks et al. do not disclose an outer housing comprising a base with a light-transmissive opening, the light guide contained in the outer housing and positioned over the light-transmissive opening, the solid state light source contained in the outer housing, the outer housing comprising an air intake opening, an air discharge opening, an air circulation device configured to generate a flow of air into the outer housing through the air intake opening and out of the outer housing through the air discharge opening, and a heat transfer system configured to transfer heat generated by the solid-state lighting source to the flow of air generated by the air circulation device.
Brown teaches an outer housing (1) containing the solid stated light source and the light guide positioned over the light-transmissive opening (figure 5).
Crabb et al. teach the outer housing (10, 13) comprising a base with a light transmissive opening (figure 2, the opening of the housing where the light is transmitted), an air intake opening (18), an air discharge opening (18), and an air circulation device (16) configured to generate a flow of air into the outer housing through the air intake opening and out of the outer housing through the air discharge opening (figure 1), and a heat transfer system (30, paragraph 0049, line 1 to 4) configured to transfer heat generated by the solid-state lighting source to the flow of air generated by the air circulation device.
It would have been obvious to one skilled in the art to contain the solid state light source and the light guide of Fredricks et al. within an outer housing comprising a base and a light transmissive opening, as taught by Brown, so that the solid state light source and the light guide over the light transmissive opening is protected in the housing.
It would have also been obvious to one skilled in the art to comprise the housing of Fredricks et al. as modified by Brown with an air intake opening, an air discharge opening, an air 
With regards to claim 5, wherein the solid-state light source comprises light-emitting diodes (paragraph 0014, line 2), laser diodes, organic light emitting diodes, or any combination thereof configured to produce multiple colors.
With regards to claim 10, wherein the at least one edge surface comprises first and second edge surfaces (figure 6) on opposite sides or opposite ends of the light guide (figure 6, the opposite left and right ends), and the solid-state light source comprises a first solid-state light source (figure 6, one of the left and right light sources) associated with the first edge surface to emit light into the first edge surface and a second solid-state light source (figure 6, other of the left and right light sources) associated with the second edge surface to emit light into the second edge surface (figure 6).
With regards to claim 11, a combination comprising a habitat (figures 2A, 2B), and the habitat light assembly of claim 1 configured to provide light to the habitat.
With regards to claim 12, Fredricks et al. disclose an aquarium (208) comprising a tank (figure 2A, 2B, the tank where reference numeral 208 is pointing) having a chamber (figure 2A, 2B), a habitat light assembly (600) associated with the tank and configured to provide light to the chamber of the tank, a light guide (603) comprising opposite first and second major surfaces (figure 6) and at least one edge surface extending between the first and second major surfaces (figure 6), a solid-state light source (paragraph 0014, line 2) contained in the outer housing and arranged to emit light into the edge surface of the light guide, and a plurality of integrated optical elements (paragraph 0037, line 7) associated with the first major surface and configured to redirect the light emitted by the solid-state light source.  However, Fredricks et al. do not disclose an outer housing comprising a base with a light-transmissive opening, the solid state light source contained in the housing, the light guide contained in the outer housing and positioned over the light-transmissive opening, the outer housing comprising an air intake opening, an air discharge opening, an air circulation device configured to generate a flow of air into the outer housing through the air intake opening and out of the outer housing through the air 
Brown teaches an outer housing (1) containing the solid state light source and the light guide positioned over the light-transmissive opening (figure 5).
Crabb et al. teach the outer housing (10, 13) comprising a base with a light transmissive opening (figure 2, the opening of the housing where the light is transmitted), an air intake opening (18), an air discharge opening (18), and an air circulation device (16) configured to generate a flow of air into the outer housing through the air intake opening and out of the outer housing through the air discharge opening (figure 1), and a heat transfer system (30, paragraph 0049, line 1 to 4) configured to transfer heat generated by the solid-state lighting source to the flow of air generated by the air circulation device.
It would have been obvious to one skilled in the art to contain the solid state light source and the light guide of Fredricks et al. within an outer housing comprising a base and a light transmissive opening, as taught by Brown, so that the solid state light source and the light guide over the light transmissive opening is protected in the housing.
It would have also been obvious to one skilled in the art to comprise the housing of Fredricks et al. as modified by Brown with an air intake opening, an air discharge opening, an air circulation device, and a heat transfer system, as taught by Crabb et al., to generate a flow of air into the outer housing through the air intake opening and out of the outer housing through the air discharge opening, and heat generated by the solid-state lighting source can be transferred to the flow of air generated by the air circulation device to be dissipated out of the housing.
With regards to claim 21, a combination comprising a habitat (208) and the habitat light assembly of claim 12 configured to provide light to the habitat.
With regards to claim 22, an aquarium (208) comprising a tank (figures 2A, 2B, the tank where reference numeral 208 is pointing) having a chamber (figures 2A, 2B) and the habitat light assembly of claim 12 associated with the tank and configured to provide light to the chamber of the tank (figures 2A, 2B, 6).
14.	Claims 2 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricks et al. in view of Brown and Crabb et al., as applied to claim 1 above, and further in view of Wu et al. 
Fredricks et al. as modified by Brown and Crabb et al. disclose the invention substantially as claimed with the exception of disclosing that the heat transfer system comprises at least one 
Wu et al. teach the heat transfer system comprising at least one heat pipe (52) proximate the solid-state light source to transfer heat away from the solid-state light source.  Wherein the heat transfer system comprises a plurality of fins (51) through which the heat pipe passes (figure 4), the plurality of fins being located in a path of the flow of air (figure 3) as claimed in claim 3, and wherein the fins are positioned at the air discharge opening (figure 3) as claimed in claim 4.
It would have been obvious to one skilled in the art to comprise the heat transfer system of Fredricks as modified by Brown and Crabb et al. with at least one heat pipe proximate the solid state light source and passing through the plurality of fins located at the air discharge opening, as taught by Wu et al., to enhance the transfer heat away from the solid state light source to effectively dissipate the heat out of the housing.
15.	Claims 6 to 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricks et al. in view of Brown, Crabb et al., as applied to claim 1 above, and further in view of McCollum et al. 
Fredricks et al. as modified by Brown and Crabb eta l. disclose the invention substantially as claimed with the exception of disclosing a light reflector positioned over the light guide, the optical elements configured to redirect light emitted by the solid state light source upward toward the light reflector, the optical elements configured to redirect light emitted by the solid state light source downward, the optical elements comprising three-dimensional structures extending into or out of the first major surface, and the optical elements that are cones or recesses configured to redirect light. 
	McCollum et al. teach a light reflector (26) positioned over the light guide (as figure 3 rotated clockwise 180 degrees, the light reflector 26 is positioned over the light guide), the optical elements are configured to redirect light emitted by the solid state light source upward toward the light reflector (figures 18 to 21, 31) as claimed in claim 6.  Wherein the optical elements are configured to redirect light emitted by the solid state light source downward as claimed in claim 7, the optical elements comprise three-dimensional structures extending into or out of the first major surface (figures 21 to 38) as claimed in claim 8, and the optical elements are cones or recesses configured to redirect light (figures 26, 31) as claimed in claim 9. 
.
16.	Claims 14 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricks et al. in view of McCollum et al. 
Fredricks et al. disclose the invention substantially as claimed with the exception of disclosing a light reflector positioned over the light guide, the optical elements configured to redirect light emitted by the solid state light source upward toward the light reflector, the optical elements configured to redirect light emitted by the solid state light source downward, the optical elements comprising three-dimensional structures extending into or out of the first major surface, and the optical elements that are cones or recesses configured to redirect light. 
	McCollum et al. teach a light reflector (26) positioned over the light guide (as figure 3 rotated clockwise 180 degrees, the light reflector 26 is positioned over the light guide), the optical elements are configured to redirect light emitted by the solid state light source upward toward the light reflector (figures 18 to 21, 31) as claimed in claim 14.  Wherein the optical elements are configured to redirect light emitted by the solid state light source downward as claimed in claim 15, the optical elements comprise three-dimensional structures extending into or out of the first major surface (figures 21 to 38) as claimed in claim 16, and the optical elements are cones or recesses configured to redirect light (figures 26, 31) as claimed in claim 17. 
It would have been obvious to one skilled in the art to provide over the light guide of Fredricks et al. with a light reflector, as taught by McCollum et al., to reflect any light emitted from the first major surface back through the light guide for emission through the light exiting surface, and to comprise the optical elements of Fredricks et al. with a plurality of optical elements, as taught by McCollum et al., to redirect light emitted by the solid state light source to the reflector such that the light can be recycle back to the light guide to emit through the light exiting surface of the light guide.
s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricks et al. in view of Brown and Crabb et al. 
Fredricks et al. disclose the invention substantially as claimed with the exception of disclosing an outer housing comprising a base with a light-transmissive opening, the housing containing the light guide and the solid state light source, the outer housing comprising an air intake opening, an air discharge opening, and means for dissipating heat generated by the solid state light source.
Brown teaches an outer housing (1) containing the light guide positioned over the light-transmissive opening (figure 5) and the solid state light source.
Crabb et al. teach the outer housing (10, 13) comprising a base with a light transmissive opening (figure 2, the opening of the housing where the light is transmitted), an air intake opening (18), an air discharge opening (18), and means for dissipating heat generated by the solid state light source (30, paragraph 0049, line 1 to 4).
It would have been obvious to one skilled in the art to contain the light guide and the solid state light source of Fredricks et al. within an outer housing comprising a base and a light transmissive opening, as taught by Brown, so that the light guide over the light transmissive opening and the solid state light source are protected in the housing.
It would have also been obvious to one skilled in the art to comprise the housing of Fredricks et al. as modified by Brown with an air intake opening, an air discharge opening, an air circulation device, and a heat transfer system, as taught by Crabb et al., to generate a flow of air into the outer housing through the air intake opening and out of the outer housing through the air discharge opening, and means for dissipating heat generated by the solid-state lighting source out of the housing.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Reynolds is cited to show other known outer housing comprising a base and a light transmissive opening, an air intake opening, an air discharging opening, an air circulation device, and heat sink with fins transfer system for dissipating heat generated by the solid state light source out of the housing.
Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875